Citation Nr: 1753957	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  14-04 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating in excess of 30 percent prior to January 18, 2017 and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).

2. Entitlement to compensation for total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, spouse



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1956 and June 1956 to May 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran and his wife testified before the undersigned in an August 2017 hearing.  A hearing transcript is of record.

The claim for TDIU is inferred with the claim for an increased rating and evidence that the Veteran is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Prior to January 1, 2014, the weight of the evidence is against finding PTSD symptoms causing occupational and social impairment with reduced reliability and productivity.  

2. Beginning January 1, 2014, the evidence shows that PTSD symptoms cause deficiencies in most areas but not total impairment.

3. The evidence shows that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD and migraines beginning January 1, 2014.

4.  Prior to January 1, 2014, the weight of the evidence is against finding service-connected disabilities prevented the Veteran from performing the physical and mental acts required for employment.  


CONCLUSIONS OF LAW

1. The criteria for a rating 70 percent rating for PTSD beginning January 1, 2014, but not higher and not before, have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10. 4.130, Diagnostic Code (DC) 9411 (2017).

2. The criteria for TDIU have been met beginning January 1, 2014 but not before.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

VA is to provide claimants with notice and assistance in substantiating a claim.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The RO sent the Veteran a notice letter in December 2011 prior to adjudication of his claims.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting hi1m in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's PTSD in February 2012 and January 2017.  The Veteran and his wife provided information on symptoms that will also be considered.  As such, the Board will proceed to the merits of the claims.


II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran and his wife are competent to give evidence of symptoms observable by their senses, and the Board finds them credible as their statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and (5th ed. 2013) (DSM-5).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores. DSM-V is applicable for cases certified to the Board on or after August 4, 2014, as here. 

Under the General Rating Formula, the criteria for a 30 percent rating are: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The criteria for 50 percent rating are as follows: Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The criteria for 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

The criteria for 100 percent rating are as follows: Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, own name.  Id. 

Based on the evidence of record, the Board finds that the criteria for a 70 percent rating for PTSD have been met beginning January 29, 2014 but the criteria for a rating in excess of 30 percent prior to that date have not been met.  38 C.F.R. § 4.130, DC 9411.

Prior to January 29, 2014, the evidence shows PTSD symptoms caused occupational and social impairment with occasional decrease in efficiency and intermittent periods of inability to perform tasks.  Treatment records dated from August and September 2011 note intrusive, distressing thoughts or images that recall the traumatic event, nightmares, anxiousness, and ability to manage finances but needing help with major purchases and banking due to blindness.  The Veteran attended group therapy for PTSD.  In January 2012, the Veteran's wife wrote that he did not sleep well, had delusions, had anxiety, sometimes needed to be left alone for hours to calm down, had attacked her with rage and anger, exhibited memory loss, sometimes got lost in stores, and would get upset when lost or forgetful.  

During the February 2012 examination, the Veteran reported being married for 31 years in a supportive relationship.  He had little interest or pleasure in doing things.  He felt depressed or hopeless, had sleeping trouble, little energy, felt bad about himself, and had trouble concentrating.  These symptoms made it somewhat difficult to do work or care for things at home or watch television.  He would run errands with his wife.  He avoided talking about Vietnam except with other veterans.  He avoided people and sat with his back to the wall to have a clear view of a room.  He denied having suicidal thoughts.  The examiner recorded impaired thought processes, impaired social functioning, moderate depression, dreams triggered by war-related news, low frustration tolerance, irritability or anger outbursts, hypervigilance, appropriate dressed, normal speech, appropriate affect, good eye contact, pleasant and cooperative demeanor, adequate insight and judgment, full orientation, ability to manage funds, and ability to maintain activities of daily living such as personal hygiene.  There were no manic symptoms, panic attacks, hallucinations or delusions, and no obsessive or ritualistic behaviors.  The examiner assessed the symptoms as moderate, consistent with the prior examination.

A VA treatment record from November 2012 shows appropriate appearance, full orientation, stable mood, full affect, good eye contact, friendly demeanor, intact memory, clear and normal speech, normal thought, intact judgment and insight, no delusions, and engaging in conversation.  In March 2013, a counselor from the Vet Center wrote that the Veteran had depression, insomnia, and test results of moderate PTSD and depression symptoms; the counselor classified symptoms as moderate to severe.  Treatment records dated in May, July, October, and December 2013 show appropriate dress, normal mood and affect, and denial of suicidal or homicidal ideations.  An April 2013 record notes depressed mood, flat affect, appropriate dress, and no suicidal or homicidal ideations; the Veteran's wife said PTSD affected their marriage.  

During this period, the evidence does not show symptoms causing occupational and social impairment with reduced reliability and productivity.  Instead, the Veteran's PTSD symptoms more closely approximated the frequency, severity, and duration of those contemplated by the 30 percent rating.  Decreased efficiency and intermittent periods of more severe impairment from symptoms such as depressed mood, anxiety, suspiciousness, sleep impairment, and mild memory loss are specifically discussed by the 30 percent criteria.  The evidence shows irritability or anger outbursts, and the Veteran's wife reported that he had attacked her with rage and anger and sometimes needed to be left alone for hours to calm down.  The frequency and severity of these anger outbursts appear similar to the level of impairment causing intermittent periods of inability, as considered by the 30 percent rating.  

Despite these incidents affecting their marriage, the Veteran continued to have a generally successful relationship with his wife.  There is no evidence of impaired judgment or thinking during this period.  Medical providers found normal thought, speech, and intact judgment and insight.  While the Veteran's wife reported that he had delusions, there is no medical diagnosis of delusions and the Veteran, himself, did not endorse delusions.  The Veteran was cooperative and interacted appropriately with examiners and treating providers.  His symptoms were consistently described as moderate.  Based on the foregoing, the Veteran's PTSD symptoms did not satisfy the criteria for a 50 percent rating prior to January 2014.  See 38 C.F.R. § 4.130, DC 9411.

Beginning January 2014, the evidence shows symptoms with increased occupational and social impairment.  In January 2014, the Veteran wrote that he had extreme memory loss, chronic panic attacks, and sleep problems.  Around this time, the Veteran was diagnosed with Alzheimer's disease.  Examiners opined that Alzheimer's disease was not caused by PTSD, but the January 2017 examiner noted that the symptoms of dementia overlapped with and could not possibly be separated from the symptoms of PTSD.  Therefore, the analysis for PTSD will consider all such symptoms.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In a March 2014 statement, the Veteran's wife also reported January 2014 as the date of significant decline in the Veteran's mental abilities.  Moreover, a June 2014 treatment record notes an incident of increased violence around January 2014, which was described as more severe than prior incidents.  While the Veteran had directed anger at his wife before, on that occasion in January 2014 she had called the police, which she had never done before. Specifically, the Veteran had threatened to take her keys and break her computer and cornered her in their home.  

A February 2014 treating provider noted insomnia, irritability, worry and rumination, and invasive thoughts.  The Veteran also re-experienced traumatic events from combat, and had nightmares, depression, and memory problems.  There was no suicidal or homicidal ideation, and dress and grooming were appropriate.  There was full orientation, intact insight and judgment, and variable remote memory.  The Veteran's wife wrote that he had anger outbursts, was only able to do one thing at a time because multiple directions confused him, got lost in stores, was forgetful, had poor judgment, did not want to be around other people, and was too rough with and sometimes threatened his grandchildren.  The Veteran had cognitive testing in May 2014 that showed moderate to severe deficits in multiple areas of cognitive and language: orientation, awareness problems, new learning/delayed recall, mental math, complex auditory comprehension, work retrieval/picture naming, and abstract language/reasoning.  The Veteran's wife indicated that he lost his train of thought, asked the same question repeatedly, had difficulty retrieving words, and forgot names, directions, and telephone calls.

In June 2014, a treating provider noted nightmares, depressed or hopeless feelings, and no suicidal thoughts or actions.  October 2014 records continue to document cognitive problems with memory issues.  An August 2016 rating decision found the Veteran was not competent to handle the disbursement of funds.  

During the January 2017 examination, the Veteran reported difficulty with recent memory, focusing, and concentration.  He enjoyed bowling, playing bingo, going out to dinner with his wife, and listening to music.  The examiner found him verbal, cooperative, and insightful with goal-oriented thinking and intact judgment, reasoning, and logical analysis.  There was no evidence of thought disorder, delusional thinking, paranoia, or frank psychosis.  The Veteran denied suicidal thought or plans and homicidal ideations.  The examiner noted mild to moderate depressed mood, anxiety, flattened affect, disturbances of motivation and mood, and impaired functioning in one or more cognitive domains with clear evidence of memory decline.  The Veteran had full orientation but was not able to manage his finances.  The examiner marked the criteria of impairment from reduced reliability and productivity for a 50 percent rating.

At the Board hearing, the Veteran reported that he did not go out much other than to church and bingo.  He stayed home a lot.  He testified that it bothered him how close his home was to his neighbors.  He checks the locks, and has had some disagreements with his neighbors.  He noted enjoying a trip to New Orleans with other Veterans with whom he felt comfortable.  He stated that he had intermittent contact with his children but that the relationships were "pretty good."  The Veteran noted problems remembering things and his wife testified that he has poor judgment, makes irrelevant comments, has unprovoked irritability, worsening symptoms in stressful environments, and has a hard time working with people.  She noted that he downplays his symptoms when he goes to the doctor.  She also noted that he had some neglect for personal appearance in that she had to keep at him to take showers and she buys his hygiene supplies.  Finally, the Veteran's wife stated that he had hallucinations and would ask her if she sees people that are not there.  

Resolving doubt in the Veteran's favor, the Board finds that his PTSD symptoms caused deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran denied suicidal ideation and maintained some relationships with his family and other veterans, which suggests difficulty rather than an inability to establishing and maintaining effective relationships.  He took part in church, bingo, and a trip with other veterans.  This evidence suggests impairment most similar to the 50 percent rating criteria.  Nevertheless, the Veteran had other symptoms suggestive of the type of impairment contemplated by the 70 percent rating.  He reported obsessive symptoms of continuously checking locks in his home.  His wife reported symptoms of unprovoked irritability and an incident where the police were called, which suggests he had impaired impulse control.  She also reported that he needed to be reminded to shower and care for other hygiene needs.  The Veteran had difficulty adapting to stressful circumstances.  

The evidence shows difficulty in work-type tasks, altercations with his wife and grandchildren, and depressed mood.  Examiners found no problems with orientation, abstract thinking, or judgment but the Veteran had cognitive, memory and recall problems equivalent in functional impairment.  He was deemed unable to manage his finances.  Based on the evidence, the Veteran had deficiencies in work, family relationships, mood, and thinking and a 70 percent rating is appropriate.  See 38 C.F.R. § 4.130, DC 9411.   

The evidence does not, however, show total occupational and social impairment.  As noted above, some of the Veteran's symptoms were indicative of the 50 percent criteria and the 2017 examiner characterized his symptoms as being consistent with the 50 percent criteria.  He maintained relationships with family and other veterans.  He attended church and other activities with his wife.  He interacted effectively and clearly with all treating providers, examiners, and the undersigned.  While the Veteran's wife reported that he saw things that were not there, the Veteran has not reported these symptoms.  Additionally, no medical provider found any evidence to suggest that the Veteran suffered from hallucinations or delusions.  The Veteran was consistently found oriented to all spheres, with normal speech, and normal thought.  There is no evidence of symptoms that would put him in danger of hurting himself or others.  He lacked some motivation but was able to complete activities of daily living.  All examiner and treating providers found him with appropriate grooming and appearance.  As such, a 100 percent rating for PTSD is not appropriate.  See 38 C.F.R. § 4.130, DC 9411.  

Aside from the two periods here, the evidence shows generally the same symptoms such that additional staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.  

III. TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is service-connected for PTSD, migraines, tinnitus, hearing loss, and allergic or vasomotor rhinitis.  His combined disability rating was 40 percent prior to January 1, 2014 and 70 percent or higher thereafter.  The 40 percent rating does not satisfy the threshold requirements for TDIU; however, beginning January 1, 2014, PTSD is rated 70 percent, which satisfies the threshold requirements.  See 38 C.F.R. § 4.16(a).  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  See Rice, 22 Vet. App. at 452 (noting that, while "the rating schedule is based on the 'average impairment in earning capacity caused by a disability,' . . . entitlement to TDIU is based on an individual's particular circumstance").

The criteria for compensation based on TDIU have been met from January 1, 2014 but not before.  See 38 C.F.R. § 4.16.  

The evidence shows the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD and migraines.  In his application for TDIU, the Veteran reported completing high school and two years of college.  Vocational rehabilitation documents from 2006 show he has an Associate's degree in Police Science and State and Local Government.  After separating from service, he worked for Sherriff's department until 1993.  Vocational rehabilitation documents note the Veteran's work history is considered sedentary or light work.  The Board adds that police work or other civic work would require interaction with supervisors and likely the public as well.

Beginning January 1, 2014, the evidence shows an increased in PTSD symptoms, particularly with regard to impulse control and cognitive impairment.  These symptoms would make it difficult for him to work with others and remember instructions and tasks.  Additionally, the January 2017 examiner wrote that the Veteran's migraine disability impacts his ability to work by requiring sleep and preventing activities during a prostrating attack.  Based on the evidence, the Board finds that the Veteran's and migraines cause him to be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16.  He is eligible for TDIU benefits beginning January 29, 2014.  

Prior to January 1, 2014, the Veteran's PTSD symptoms were less severe.  At the Board hearing, the Veteran reported that he left the police department because he was having problems mentally, thinking about Vietnam.  The 2006 vocational rehabilitation records note that PTSD contributed to impairment of employment but the Veteran being legally blind limited many job opportunities.  His inability to drive was associated with his loss of vision.  See February 2012 examination.  The Veteran's blindness is not service-connected and cannot be considered in the employability determination.  See 38 C.F.R. §§ 3.341, 4.16.  The evidence of PTSD, including the February 2012 examination, shows normal thought, ability to complete activities of daily living, and ability to manage finances.  The Veteran reported running errands with his wife.  He was cooperative and pleasant interacting with treating providers and examiners.  At the February 2012 examination, the Veteran reported that his sinus condition impacted his normal activities from increased mucus production and drainage.  During this time, his rhinitis symptoms were evaluated as causing no compensable level of disability.  

The disability rating for the Veteran's PTSD considers and compensates for impacts on employment such as chronic sleep impairment, mild memory loss, and intermittent periods of inability to perform occupational tasks.  The evidence does not, however, demonstrate that the Veteran's PTSD and other service-connected disabilities prevented him from performing the physical and mental acts required for employment commiserate with his history and education.  His ability to care for himself, complete activities of daily living, and successfully interacted with others show that he could complete a desk job in a police department or other local government office.  As noted above, his combined rating did not satisfy the threshold requirements for TDIU prior to January 1, 2014.  Furthermore, the evidence shows his service-connected disabilities did not prevent him from securing and following a substantially gainful occupation during this period.   See 38 C.F.R. § 4.16.    





ORDER

A 70 percent rating from January 1, 2014, but not higher and not before, for PTSD is granted.

Compensation for TDIU beginning January 1, 2014, but not before, is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


